DETAILED ACTION
1.	This Office Action is in response to amendments filed on Nov. 27, 2020. Claims 1, 7-8, 13, and 19 have been amended. Claims 5-6 and 16-17 have been cancelled. No new claims have been added. Therefore, Claims 1-4, 7-15, and 19-20 are presented for examination. Now claims 1-4, 7-15, and 19-20 are pending.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
	Claims 1-4, 7-15, and 19-20 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
3. 	Applicant’s arguments/remarks filed on 11/27/2020 is persuasive thus, the application is in condition to be allowed. 
4. 	Applicant’s arguments on 11/27/2020 regarding the rejection of claims under 35 U.S.C. 103 in view of indication of allowable subject matter indicated in previous office action and applicant’s proper amendments to the claims are persuasive thus, the 103 rejections to the claims are withdrawn. Therefore, rejection of the claims under 35 USC 103 are withdrawn by the examiner.

Allowable Subject Matter
5. 	Independent claims 1, 8, and 13 are allowed over prior art of record. Dependent claims 2-4, 7, 9-12, 14-15, and 19-20 depend on the above-mentioned independent claims 1 and 8 are 
Examiner’s Statement of Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8, and 13 are allowed in view of the prior art. 
The closes relevant prior art of Caceres et al. (US 20150033289), discloses a mobile device includes a transceiver for performing wireless communication; one or more secure elements which execute applications in a secure environment; a near field communication system for performing wireless communication independent of the transceiver and at a lower amount of power than said transceiver; and a contactless front end included in the near field communications system for receiving a data message from a near field communication device. The contactless front end includes a filter list for evaluating the data message and for controlling whether each data message is transmitted further into the mobile device.
Buhot et al. (US 20100207742), discloses a wireless communication device (102), for providing at least one Near Field Communication service to a user, comprises a Near Field Communication unit (218) for storing at least one application element (302-312) for use in providing at least one Near Field Communication service, and a user interface element (224) for managing the at least one application element (302-312) stored in the Near Field Communication unit to provide the at least one Near Field Communication service and for providing information relating to the at least one Near Field Communication service to the user. The wireless communication device (102) further comprises a receiving element (226) for receiving update information for a Near Field Communication service and for transferring the received update information to the Near Field Communication unit (218) to update the Near Field Communication unit (218) and a user interface update element (228) for updating the 
None of the prior art of record teaches or made obvious the feature: "updating of the right of the second component in the first white list by the first host component; and notification of the update to the second host component by the host controller, wherein the notification is a message comprising at least one first parameter containing the identifier of the first host component, and wherein the notification is a message also comprising at least one second parameter indicating a registration or erasure action"  in view of other limitations as recited in claim 1. Independent claims 8 and 13 recite similar limitations to those found in claim 1. Therefore, independent claims 8 and 13 are considered to be allowable for similar reason as claim 1.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. Therefore, claim 1 considered to be allowable. Independent claims 8 and 13 recite similar limitations to those found in claim 1. Therefore, claims 8 and 13 are considered to be allowable for the same reasons as discussed with claim 1 above and therefore, independent claims 8 and 13 are allowable. 
Dependent claims 2-4, 7, 9-12, 14-15, and 19-20 depend upon the above-mentioned allowed independent claims 1 and 8 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

7.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571)272-988467. The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437